Opinion by
C ole, J.
It was agreed in a written stipulation that the merchandise in question contains materials provided for in said section 701 as follows: Sapamine KWC pat — 53 percent; Preparation 6640 cone. — 57 percent. In accordance therewith it was held that the two coal-tar colors in question are subject to internal revenue tax at 3 cents per pound provided for in said section 701 to the extent that the weight by quantity of the taxable material bears to the total weight of each of the imported products. Protest sustained to this extent.